Citation Nr: 0707648	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
November 2003.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2004 decision by the RO.


FINDINGS OF FACT

1.  The available evidence does not show that seizure 
disorder was noted when the veteran entered active military 
service in February 2003.

2.  There is no clear and unmistakable evidence that a 
seizure disorder pre-existed service; epilepsy was diagnosed 
during service.


CONCLUSION OF LAW

The veteran has epilepsy that is likely the result of disease 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1111 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  For veterans of war or who served 
in active military service after December 31, 1946, each such 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  VA General 
Counsel has made it clear that there must be clear and 
unmistakable evidence showing both pre-existence of the 
disorder and no aggravation in order to overcome the 
presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).  

In its November 2004 decision, the RO denied service 
connection for seizure disorder because, in a December 2003 
private neurological examination to evaluate his seizure 
disorder, the veteran reported that his first seizure 
occurred in November 2002, prior to entering active duty.  
The RO concluded that service connection was not warranted 
because the veteran's seizure disorder pre-existed, and was 
not aggravated by, active military service.

The record reveals that the veteran experienced his first in-
service seizure during April 2003, after which he was 
diagnosed with seizure disorder.  He had another seizure in 
November 2003 after he was discharged from service.  In all, 
as of May 2004, the veteran had had 3-4 major seizures, and 
continued to have brief spells where he did not respond.  

At the May 2006 hearing, contradicting the earlier report 
attributed to him, the veteran disputed that he experienced a 
seizure during November 2002, prior to entering service.  At 
that time he was driving to a pharmacy to pick up medication 
for his mother when he blacked out, and drove into a 
building.  According to hospital records that the veteran 
presented at the hearing, the veteran reported that he had 
been feeling ill during the 2-3 days prior to the accident 
with some nausea.  The day before the accident he said that 
he took some chicken noodle soup, had a Phenergan, and slept.  
He was feeling well the morning of the accident.  The veteran 
was diagnosed with probable viral illness.  

The record contains no objective evidence to show that the 
veteran was clearly diagnosed with and treated for seizure 
disorder prior to entering active military service in 
February 2003.  The veteran's SMRs only contain an enlistment 
medical examination and report of medical history done in 
August 2001.  It appears that no further medical examination 
was conducted when the veteran entered active duty in 
February 2003, nor was a separation medical examination 
conducted when the veteran was discharged from active 
military service in November 2003 (the claims file contains a 
statement from the veteran that no separation medical exam 
had been conducted).  The August 2001 enlistment medical 
examination showed the veteran to be in good health.  Seizure 
disorder was not noted as a disease or defect at the time of 
that examination.  Therefore, the veteran is presumed to have 
been in sound health when he entered active military service 
during February 2003.  

As noted above, there must be clear and unmistakable evidence 
showing both pre-existence of the disorder and no aggravation 
in order to overcome the presumption of soundness.  
VAOPGCPREC 3-2003 (July 16, 2003).  Here, considering the 
record as a whole, the Board finds that the presumption is 
not rebutted.  There is no clear and unmistakable 
(undebatable) evidence to show that the veteran's seizure 
disorder pre-existed his active military service.  Rather, 
the evidence indicates that the veteran was in sound health 
when he entered active military service in February 2003, and 
that his seizure disorder was first identified by competent 
medical authority during active military service in April 
2003.  His earlier history of a seizure disorder is not clear 
and unmistakable evidence that epilepsy in fact pre-existed 
military service.  Consequently, given that epilepsy was 
indeed diagnosed during service, and because the veteran is 
presumed to have been sound at entry, the Board concludes 
that epilepsy is attributable to the veteran's period of 
military service.  Accordingly, the veteran's claim must be 
granted.  


ORDER

Service connection for epilepsy is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


